Earl Warren: Number 227, United Mine Workers of America versus Arkansas Oak Flooring Company. Mr. Harris.
Crampton Harris: If the Court pleases. The Supreme Court of Louisiana upheld an injunction issued by the District Court to the Ninth Judicial District of Rapides Parish which enjoined peaceful picketing in a primary strike for recognition picketing only by the employees of the Arkansas Oak Flooring company. And the basis for the issuance of the injunction was that the United Mine Workers of America was not recognized by the National Labor Relations Board that it had not filed the financial reports required by Section 9 (f) and had not filed the non-communist affidavit required by Section 9 (h). The facts out of which the litigation arose are exceedingly clear. They're these the Arkansas Flooring Company was engaged in manufacturing oak flooring. It had a principal office in Pine Bluff, Arkansas and a plant in Alexandria, Louisiana. They bought some of their lumber in Texas, 20%. They shipped 90% of the finished product in interstate commerce. It was admitted during the trial that they were engaged in interstate commerce. The Arkansas Flooring Company had been in business for about 25 years, but the four years preceding the trial date they had not had a union at the plant in Alexandria. Along in November and December of 1953, a representative of the District 50 United Mine Workers of America came to Alexandria, organized the employees and got membership cards. The employees in the plant number 225, membership cards were signed by a 174. The union was organized, stewards were elected and they asked this representative of the United Mine Workers to go to the plant manager and ask for recognition. He went to a Mr. Fowler who was in charge of the plant at that time, the man over him was away. He stated we represent the majority of your employees and we want recognition. The manager of the -- he showed the manager of the plan his credentials. The man looked at them. Mr. Fowler looked at him enough to see that he represented the United Mine Workers of America, District 50.
Speaker: Well Mr. Harris, what does the allegation mean in the petition here that this was done in the absence of their selection of the union as their representative? Didn't they allege that in their petition? If they had a 174 out of 222, I would have thought they would have selected their representative.
Crampton Harris: Well, I don't know why they put that allegation in because it is definitely contrary to the facts. The undisputed evidence shows 174 cards had been signed by employees. At the time of the trial a 179 had been signed. So the facts of -- that developed on the trial and those cards, two of them are in the record, a blank card and a signed card showing that a 179 men out of 225 had signed asking District 50 to represent --
Speaker: But if they hadn't been able to show that there'd been a majority or a substantial number, that the case would have been somewhat different, would it not? If they went before a (Inaudible) to be recognized without having 174 as they allege here in their petition, you get a different case --
Crampton Harris: Yes. I think it'd be a very different case.
Speaker: Yes.
Crampton Harris: But I think when they do represent a majority and they go to the man and he does not check to see it they have a majority, he said you, the national -- you are not recognized by the National Labor Relation Board and I don't recognize you either.
Speaker: But it might make a difference as to the jurisdiction that the National Labor Relations Board might have if there's an allegation then that they had not been selected instead of they hadn't selected their representative, might have a bearing on the jurisdiction, the National Labor Relation Board in a proceeding that is brought before them as to whether they were striking or picketing on behalf of a selected representative or picketing on behalf of one had not been selected as they allege here.
Crampton Harris: But under the language of the Weber case, if despite that allegation on the trial the facts show that there is a majority then it became the duty of the trial court to define to go further. It -- it might be that the allegation saved the petition from being dismissed on its face without taking evidence. But when they go ahead and take evidence and that evidence shows that they did represent a majority then as we understand the Weber case it became the duty of the state court to abandon the proceeding because the policy of the National Labor Relations Act is to encourage collective bargaining. The first -- the last paragraph of the first section of the Act gives the employees full freedom of choice of the designation. It uses full freedom of association and of designation of their representative for purposes of collective bargaining. Then Section 7 of the Act makes it a protected right for them to engage in collective bargaining through a representative of their own choosing. We see that under the undisputed facts that developed on the trial the strike was an activity protected by Section 13 of the Act. So we have a declaration of policy, we have a method of designation that is recognized and been practiced in America, the card system, the man didn't agree to check the cards. He said you are not recognized by the National Labor Relations Board and I don't recognize you either. And the representative said, we want to talk to you about that. He said, "Not to me. Not to me." Then at that point there's a slight dispute. The representative said -- he told us to go -- do whatever we pleased, the words to that effect. The manager said, I told him to get in touch with Pine Bluff. He was not positive as to whether he told him to call Mr. Nesbit or Mr. Smith in Pine Bluff. The reasoning of the Arkansas, I mean of the Louisiana Supreme Court was this that you have not been certified and since you have not been certified a strike by a union that hasn't complied with 9 (f), (g) and (h) is a strike for an unlawful purpose. He said you can't be certified under Labor Management Relations Act because you haven't filed the reports and the affidavit and since you haven't been certified and can't be certified, you cannot compel recognition. And that particular -- it seems to us that the decisions almost unanimously hold that full freedom of designation allows the employees engaged in interstate commerce to designate any man they please, in any way they please. And under the decision in Hill against Florida, if the right of the employees is full, they have freedom of choice then their freedom of choice connotes or implies a freedom of acceptance.
Speaker: It's only when there is dispute as to whether a majority have chosen the bargaining agent, that it goes to the board.
Crampton Harris: Only when there's a --
Speaker: When there's a dispute as to whether or not the --
Crampton Harris: The -- the employer --
Speaker: What -- what is the provision of the Act that sets up the bargaining agent? Anyone can come to an employer and represent that he is the bargaining agent?
Crampton Harris: Any -- any person, any labor organization is eligible to be a bargaining agent.
Speaker: Or any person?
Crampton Harris: A what -- a person.
Speaker: Yes.
Crampton Harris: Then if he represents the majority of the employees --
Speaker: All right, he presents 95% of the card.
Crampton Harris: All right. Then the duty is on the employer to bargain with him.
Speaker: And it's only when there is a dispute as to whether he does represent 30%.
Crampton Harris: Not merely a dispute. It has to be a dispute in good faith. If the dispute is not in good faith then the employer would be guilty of an unfair labor practice.
Speaker: The board has no function at all unless a dispute arises in good faith?
Crampton Harris: Well, I don't -- if -- if there is no dispute the case would --
Speaker: No -- no good faith dispute. Let's assume that.
Crampton Harris: If there's no good faith dispute the man is guilty, the employer is guilty of an unfair labor practice.
Speaker: And the board has no function in it at all except to hear the unfair labor practice. They have no function in regard to the designation of the bargaining agent.
Crampton Harris: The board cannot designate a bargaining agent. All they do is to certify --
Speaker: (Inaudible) at all, I understand you to say that a man walks in and says I've got a majority of your employees, I am ready to bargain. And that the employer must immediately, if he has no good faith doubt as to whether he does or not sit down and bargain with him?
Crampton Harris: That's right. That's our position.
Speaker: And the board has no function to perform?
Crampton Harris: No. There isn't any occasion for the board to do anything and a great many cases are settled by stipulation without ever coming to the board. The -- it wasn't the ideas. We understand the law to require certification by the board. Certification has never been made a condition precedent to representation so far as we understand the vast majority or the vast weight of authority. It is a matter that if they have full freedom of designation, they can designate them by cards or they could use any other method. And if they have full freedom of choice then their freedom of choice implies a freedom of acceptance, a right to accept. So that we say that what the Supreme Court of Louisiana did, they trespassed upon a complex system established by the Federal Government that they misconstrued the effect of the decisions of this Court and the effect of the decisions of the Circuit Courts of Appeal that they seem to imply absent certification, your effort to get recognition by a strike is an unlawful object. Well, if the right to strike a majority representation is protected by Section 13 and the right of majority selection is given by Section 8, then under the Act the strike was not for an unlawful object. It was for a lawful object. And the fact that he could not the District 50 couldn't go to the board and get certified, didn't deprive District 50 of the ancient methods of self-help, economic pressures and they did not in any way trespassed upon any case that involves a fault in the manner of picketing or a defect or vice in the objective picketing. The manner of picketing in this case was absurdly simple. There were only three pickets at any time. The only pickets were employees of the company, they had two signs. One said this plant is on strike, the other said, we want recognition District 50 UW8. At no time was there any violence or threats of violence, there was no evidence of any such thing, it was alleged in one phase of the bill and then in the alternative they said it would be, we would be unable to recognize them and deal with them because they haven't complied with Section 9 (f), (g) and (h) Well, they were amending the Act of Congress. The Act does not limit the employees in a designation of their representative to a union that has complied with the requirements or the -- docket -- filing reports and affidavits specified in Section 9 (f), (g) and (h).
Earl Warren: We'll recess now.